Citation Nr: 1629481	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1951 to March 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In May 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been afforded January 2010 and January 2013 VA audiological examinations in conjunction with his claim.  Both examinations reports indicate that audiometric and speech recognition test results then obtained were invalid.  However, it is evident that the Veteran has profound hearing loss (based on his hearing testimony and VA records), and noise exposure during service has been conceded by VA.  Thus, he is entitled to an adequate opinion addressing a nexus to his military service.  The only medical opinion in the record is from the January 2013 examiner, who indicated that she could not render an opinion without resorting to mere speculation because of poor test reliability.  The Board finds that this is essentially a non-opinion which does not weigh for or against the Veteran's claim.  Moreover, both examiners indicated that there may be a non-organic component to the Veteran's hearing loss, but neither discusses the implications of such a finding on the etiology of his hearing loss.  Thus, the evidence does not include an adequate explanation of why no etiological opinion could be provided.  Under the circumstances, the Board finds that further examination to provide diagnostic and etiological clarification is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Secure for the record any updated records of VA evaluations or treatment the Veteran has received for his bilateral hearing loss (i.e., all records of audiological treatment not currently in the record).
 
2. Then, arrange for the Veteran to be examined by a licensed audiologist or otologist to determine the nature and likely etiology of his bilateral hearing loss.  The entire record must be reviewed in conjunction with the examination, and all tests or studies deemed necessary must be ordered (to specifically include audiometric and speech recognition tests).  Based on an examination and review of the record, the examiner should provide opinions responding to the following:

a. Does the Veteran has bilateral hearing loss as defined under 38 C.F.R. § 3.385?  

b. If so, is it at least as likely as not (a 50 percent or better probability) that such hearing loss is related to the Veteran's conceded hazardous noise exposure during military service?

Specifically, the examiner must consider and discuss, as necessary, the significant of the January 2010 and January 2013 examiners' notations regarding possible "non-organic" components to the Veteran's hearing loss in the context of the diagnostic and etiological questions posed above.  The examiner should provide a complete rationale for all opinions provided, citing to supporting factual evidence and medical literature or principles as appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




